     Case 3:20-cr-03357-JLS Document 22 Filed 11/17/20 PageID.29 Page 1 of 1



 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                            SOUTHERN DISTRICT OF CALIFORNIA
 7                               (Hon. Janis L. Sammartino)
 8    UNITED STATES OF AMERICA,              )      Case No. 20-CR-3357-JLS
                                             )
 9                 Plaintiff,                )      ORDER CONTINUING
                                             )      MOTION HEARING/TRIAL
10    v.                                     )      SETTING
                                             )
11    GABRIELA ROGERS,                       )
                                             )
12                 Defendant.                )
                                             )
13                                           )
14          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT the joint
15    motion for an Order continuing the motion hearing and trial setting scheduled for
16    December 4, 2020 at 1:30 p.m. to January 15, 2021 at 1:30 p.m. in order for the parties
17    to calendar and enter a change of plea is GRANTED.
18          For the reasons set forth in the joint motion, the Court finds that the ends of
19    justice will be served by granting the requested continuance, and these outweigh the
20    interests of the public and the defendant in a speedy trial. Thus, the Court finds that
21    time is excluded in the interests of justice and pursuant to 18 U.S.C. § 3161(h)(1)(D).
22          IT IS SO ORDERED.
23
24    DATED: November 17, 2020
25                                               Honorable Janis L. Sammartino
                                                 United States District Judge
26
27
28
